Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 14, 2021

The Court of Appeals hereby passes the following order:

A21A1422. THE STATE v. DAVID EDWARD DRIVER, SR.

      David Edward Driver, Sr., filed a petition under OCGA § 42-1-19 seeking his
removal from the sex offender registry. The trial court granted the petition, and the
State filed this appeal.1 We, however, lack jurisdiction.
      Under OCGA § 5-6-35 (a) (5.2), an application for discretionary appeal is
required to appeal a superior court’s order granting or denying a petition for release
pursuant to OCGA § 42-1-19. “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/14/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.



      1
        The State directed the appeal to the Supreme Court, which transferred the
matter to this Court. See Case No. S21A0884. The State also filed an application for
discretionary appeal in the Supreme Court, which transferred the matter to this Court.
See Case No. S21D0837. That application remains pending in this Court. See
A21D0338.